DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The applicant’s response filed 01/24/2022 has been entered. No claims have been amended, added or cancelled. Accordingly, claims 1-5, 8-14, and 17-23 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al. (US 20040094728 A1; of record) in view of Padgett et al. (US 20160144564 A1; of record).
Regarding claim 1:
	Herzog teaches a laser sintering machine [Abstract], which has a structure [Fig. 1], which has a platform 7 on which a material supply device supplies material in a powder, paste or liquid form [Abstract]. By means of the scanner 4, the focus of the laser beam would be guided over the sintering-material layer such that the sintering material is heated, melted down, and solidified [0002], which would result in a three-dimensional part.
Herzog teaches a scanner support (8) located on top of the target area of the structure [Fig. 1][0042].
Herzog teaches that the laser beam 5 is at least partially guided inside the support elements, and that diversion elements, such as deflection mirrors 14, are located inside the support elements [0039], [Figures 1-4]. A mirror is a reflecting element that receives a laser, which is a collimated beam, which comes from beam source 6 [Fig. 2].
Herzog teaches a second mirror, the scanner mirror 10 [0036],[Fig. 4], wherein the scanner mirror guides the laser beam [0005], [0047].
Herzog teaches a scanner 4, which is then able to project the laser beam 5 onto the surface [Fig. 4].

With regard to the claim limitations for the gantry device “further compris[ing] a first longitudinal rail; a first carriage moveable along the first longitudinal rail along the first direction; a second longitudinal rail; a second carriage moveable along the second longitudinal rail along the first direction; and a first vertical rail unit connecting the first and second carriages and extending in the second direction, wherein the first scanner is moveable in the first direction when the first and second carriages move in the first direction, and wherein the first scanner is moveable along the first vertical rail unit in the second direction;” Herzog teaches that scanner 4 moves along the scanner support (8) and that scanner support 8 is designed in the manner of a cross slide 15, which includes a first rail and a second rail [0036]. A cross slide is a slide which allows for the movement in two directions, the x and the y directions, via multiple rails. 
With regard to the claim limitation for the plurality of drive motors, Herzog teaches that the scanner support 8 is movable over the workpiece platform in a motorized manner [0036].
With regard to the new claim limitation of the first and second primary reflecting elements being located at a fixed angle and not rotating to an angle such that the angle between the first and the second reflecting elements remain constant during the additive manufacturing process, Herzog teaches that the deflection mirrors 14 (meets first primary reflecting element as discussed above) are 90° diversion elements [0039]; because they reflect light at a fixed angle, rather than at a variable angle, it means they do not rotate to an angle. Furthermore, in Fig. 4, it can be seen that deflection mirrors 14 are fixed and do not have a means for rotation. With 
However, Herzog is silent regarding the gantry device comprising a first and a second carriage, motor(s) being fixed in the first and second directions, and is also silent regarding the plurality of fixed pulleys and pulleys coupled with the first and second carriages.
Padgett teaches a drive mechanism for a 3D printer which comprises a motor, and wherein the motor is suspended from a hanger which is secured to the end of each linear motion guide 66 [0063]; thus, because there are several linear motion guides [Fig. 1], the secured hanger/motor assembly meets the claim limitation for the plurality of the drive motors being fixed in the first and second directions.
Padgett teaches multiple roller carriages 110 (meets the limitation for first and second carriages), which are mounted on linear motion guides 66 (meets the limitation for longitudinal rails) [0065],[Fig. 1].
Padgett teaches that all of the idler pulleys 140 and roller carriage pulleys 118, 119 (meets the claim limitation for a plurality of pulleys coupled with the first and the second carriages) are in the same horizontal plane as the drive pulleys 124 (idler and drive pulleys meet the claim limitation for the plurality of fixed pulleys) [0062-0065][Figs 1-1A, 16, 18-19, 22-13].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the features (including the mirrors) of Herzog with the features of Padgett, as Padgett teaches that a carriage system and stationary motor drives result in smooth motion, high movement speeds, and low moving mass to minimize inertial effects and backlash within the 3D printing system [Padgett 0083].
Regarding claim 2:
Cartesian space means three dimensions with respect to x, y, and z axes. Herzog teaches that the control computer 9 controls, during the construction process, both the movement of the scanner 4 over the workpiece platform 7 and the movement of the scanner mirror 10 in the housing of the scanner 4. In addition to a possible displacement of the scanner 4 along the x-axis 11 and the y-axis 12, a displacement of the scanner 4 along the z-axis 13 is also possible, whereby the scanner 4 is vertically movable over the workpiece platform 7 or in the regions lying near the latter [0036].
Regarding claim 3:
Herzog teaches that both the movement of the scanner 4 over the workpiece platform 7 and the movement of the scanner mirror 10 in the housing of the scanner 4. In addition to a possible displacement of the scanner 4 along the x-axis 11 and the y-axis 12, a displacement of the scanner 4 along the z-axis 13 is also possible, whereby the scanner 4 is vertically movable over the workpiece platform 7 or in the regions lying near the latter [0036]. The ability of the 
Regarding claim 4:
Herzog teaches that the scanner mirror 10 is at a 45° angle with respect to the direction of the beam travelling from deflecting mirror 14 [Fig. 4].
Regarding claim 5:
Herzog teaches a deflecting mirror 14 [0039] and a scanner mirror 10 [0036].
Regarding claim 8:
Herzog teaches a second deflecting mirror 14 couple to the cross slide 15 [Fig. 4].
Regarding claim 9:
Herzog teaches that the first primary reflecting element is the deflecting mirror (14) [0039].
Herzog teaches that the mirrors may be prism-like deflecting elements [0007], a prism being a type of element that splits beams.
Herzog teaches a first secondary reflecting element but not a second secondary reflecting element.
In In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Herzog in view of Padgett discloses the claimed invention except for the duplication. It would have been obvious to the ordinarily skilled artisan to duplicate the secondary reflecting element, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. Thus, one would have been motivated to duplicate the secondary 
Regarding claim 10:
Herzog teaches that the first and second scanner supports (8) may be connected with a laser unit (6) which behaves as the vertical rail unit forming a connection between the two rails [Fig. 3].	Herzog is silent regarding a third or fourth carriage connected via a second vertical rail unit. However, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Padgett teaches multiple roller carriages 110 (meets the limitation for two carriages), which are mounted on linear motion guides 66 (meets the limitation for longitudinal rails) [0065],[Fig. 1].
Padgett teaches that all of the idler pulleys 140 and roller carriage pulleys 118, 119 (meets the claim limitation for a plurality of pulleys coupled with the first and the second carriages) are in the same horizontal plane as the drive pulleys 124 (idler and drive pulleys meet the claim limitation for the plurality of fixed pulleys) [0062-0065][Figs 1-1A, 16, 18-19, 22-13].
Padgett teaches that the front and rear pulleys 118 and 119 are attached to the roller carriage 110 [0062-0065],[Fig. 16 and 18] which meets the claim limitation for the plurality of pulleys coupled with the first and second carriages, as there are multiple roller carriages 110 [Fig. 1].
Herzog in view of Padgett discloses the claimed invention except for the duplication of the rail and carriage assembly. It would have been obvious to the ordinarily skilled artisan to 
Regarding claim 11:
Herzog and Padgett do not teach using a second primary reflecting element with a third carriage. However, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
If the third carriage were to be duplicated (which would be obvious to the ordinarily skilled artisan), as discussed in the rejection of claim 10, then there would necessarily be another primary reflecting element with the third carriage, because Herzog teaches a second mirror, the scanner mirror 10 [0036],[Fig. 4], wherein the scanner mirror guides the laser beam to and from the central position [0005], [0047]. Furthermore, Herzog teaches that scanner 4 is then able to project the laser beam 5 onto the surface always in a perpendicular manner, by adjusting the scanner mirror 10 [0047], [Fig. 4].
Herzog in view of Padgett discloses the claimed invention except for the duplication of the rail and carriage assembly. It would have been obvious to the ordinarily skilled artisan to duplicate the carriages and rails taught by Herzog in view of Padgett, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the carriage and rail assembly for the purpose of having an 
Regarding claim 12:
Herzog teaches scanner (4), which contains scanner mirror (10), and which moves along the scanner support (8). Herzog teaches that the mirrors may be prism-like deflecting elements [0007], a prism being a type of element that splits beams.
Herzog is silent regarding three scanners, a third secondary reflecting element, a second primary reflecting element, or a third secondary reflecting element. However, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Herzog in view of Padgett discloses the claimed invention except for the duplication. It would have been obvious to the ordinarily skilled artisan to duplicate the three scanners, a third secondary reflecting element, a second primary reflecting element, and the third secondary reflecting element, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the above for the purpose of having more energy beams for faster additive manufacturing.
Regarding claim 13:
Herzog teaches scanner (4), which contains scanner mirror (10), and which moves along the scanner support (8). Herzog teaches that the mirrors may be prism-like deflecting elements [0007], a prism being a type of element that splits beams.
Herzog does not teach four scanners, a fourth secondary reflecting element, a second primary reflecting element, or a fourth secondary reflecting element. However, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Herzog in view of Padgett discloses the claimed invention except for the duplication. It would have been obvious to the ordinarily skilled artisan to duplicate the four scanners, a fourth secondary reflecting element, a second primary reflecting element, and the fourth secondary reflecting element, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the above for the purpose of having more energy beams for faster additive manufacturing.
	Regarding claim 14:
Herzog teaches that the deflecting mirror 14 is coupled to the cross slide 15 [Fig. 4], and that the scanner mirror 10 is coupled with the scanner 4. Herzog teaches a second deflecting mirror 14 couple to the cross slide 15 [Fig. 4]. Herzog teaches scanner (4), which contains scanner mirror (10), and which behaves as a carriage which moves along the scanner support (8).
Herzog does not teach a fourth carriage, a third scanner, or a third secondary reflecting element. However, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Herzog in view of Padgett discloses the claimed invention except for the duplication. It would have been obvious to the ordinarily skilled artisan to duplicate the fourth carriage, the third scanner, and the third secondary reflecting element, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the above for the purpose of having more energy beams for faster additive manufacturing.
Regarding claim 17:
Herzog teaches using a sintering laser beam source 6 [0035],[Fig.2,3] which is a light source.
Regarding claim 18:
Herzog teaches a laser sintering machine which comprises a material supply device and a platform 7 [Abstract], and that by means of the scanner, the focus of the laser beam is guided over the sinter-material layer such that the sintering material is heated, melted down, and solidified [0002]. This is synonymous with a 3D printer.
Regarding claim 19:
Herzog teaches the apparatus, as described in the rejection of claim 1 above, and a sintering laser beam source 6 [0035],[Fig.2,3] which is a light source.
Regarding claim 20:
Herzog teaches a laser sintering machine [Abstract], which has a structure [Fig. 1], which has a platform 7 on which a material supply device supplies material in a powder, paste or liquid form [Abstract]. By means of the scanner, the focus of the laser beam would be guided over the sintering-material layer such that the sintering material is heated, melted down, and solidified [0002], which would result in a three-dimensional part.
Herzog teaches a scanner support (8) located on top of the target area of the structure [Fig. 1][0042].
Herzog teaches that the laser beam 5 is at least partially guided inside the support elements, and that diversion elements, such as deflection mirrors 14, are located inside the support elements [0039], [Figures 1-4]. A mirror is a reflecting element that receives a laser, which is a collimated beam, which comes from beam source 6 [Fig. 2].

Herzog teaches a scanner 4, which is then able to project the laser beam 5 onto the surface below [Fig. 4].
Herzog teaches that scanner (4) is arranged on a scanner support (8) which can be displaced by a motor over the workpiece platform (7) in the manner of a cross-slide, and that driving motor elements of the scanner support (8) are connected to a control computer (9) [Abstract].
With regard to the claim limitations for the gantry device “further compris[ing] a first longitudinal rail; a first carriage moveable along the first longitudinal rail along the first direction; a second longitudinal rail; a second carriage moveable along the second longitudinal rail along the first direction; and a first vertical rail unit connecting the first and second carriages and extending in the second direction, wherein the first scanner is moveable in the first direction when the first and second carriages move in the first direction, and wherein the first scanner is moveable along the first vertical rail unit in the second direction;” Herzog teaches that scanner 4 moves along the scanner support (8) and that scanner support 8 is designed in the manner of a cross slide 15, which includes a first rail and a second rail [0036]. A cross slide is a slide which allows for the movement in two directions, the x and the y directions, via multiple rails. 
With regard to the claim limitation for the plurality of drive motors, Herzog teaches that the scanner support 8 is movable over the workpiece platform in a motorized manner [0036]. 	With regard to the new claim limitation of the first and second primary reflecting elements being located at a fixed angle such that the angle between the first and the second reflecting elements remain constant during the additive manufacturing process, Herzog teaches 
However, Herzog is silent regarding the gantry device comprising a first and a second carriage, motor(s) being fixed in the first and second directions, the angle between the first primary reflecting element and the first carriage and an angle between the first secondary reflecting element and the first scanner remaining constant,and is also silent regarding the plurality of fixed pulleys and pulleys coupled with the first and second carriages.
Padgett teaches a drive mechanism for a 3D printer which comprises a motor, and wherein the motor is suspended from a hanger which is secured to the end of each linear motion guide 66 [0063]; thus, because there are several linear motion guides [Fig. 1], the secured hanger/motor assembly meets the claim limitation for the plurality of the drive motors being fixed in the first and second directions.

Padgett teaches that all of the idler pulleys 140 and roller carriage pulleys 118, 119 (meets the claim limitation for a plurality of pulleys coupled with the first and the second carriages) are in the same horizontal plane as the drive pulleys 124 (idler and drive pulleys meet the claim limitation for the plurality of fixed pulleys) [0062-0065][Figs 1-1A, 16, 18-19, 22-13].
Padgett teaches that the front and rear pulleys 118 and 119 are attached to the roller carriage 110 [0062-0065],[Fig. 16 and 18] which meets the claim limitation for the plurality of pulleys coupled with the first and second carriages, as there are multiple roller carriages 110 [Fig. 1].
As Herzog renders obvious fixed reflecting elements as discussed above, and Padgett discusses carriages, modifying Herzog with Padgett would result in an arrangement of reflecting elements that meets the limitation of “such that an angle between the first primary reflecting element and the first carriage and an angle between the first secondary reflecting element and the first scanner remain constant”. As discussed above, Herzog teaches that the deflection mirrors 14 (meets first primary reflecting element as discussed above) are 90° diversion elements [0039]; because they reflect light at a fixed angle, rather than at a variable angle, it means the angle remains constant. Furthermore, in Fig. 4, it can be seen that deflection mirrors 14 are fixed and do not have a means for rotation. Also as discussed above, Padgett teaches multiple roller carriages 110 (meets the limitation for first and second carriages), which are mounted on linear motion guides 66 (meets the limitation for longitudinal rails) [0065],[Fig. 1]. Thus, modifying Herzog to include Padgett’s carriage(s) would result in fixed (do not rotate to an angle) reflecting 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the features (including the mirrors) of Herzog with the features of Padgett, as Padgett teaches that a carriage system and stationary motor drives result in smooth motion, high movement speeds, and low moving mass to minimize inertial effects and backlash within the 3D printing system [Padgett 0083].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al. (US 20040094728 A1; of record) in view of Padgett et al. (US 20160144564 A1; of record), as applied to claim 1 above, and further in view of Perret et al. (US 20180314044 A1; of record) and Bell et al. (US 20180193922 A1; of record).
Regarding claim 21:
Herzog and Padgett teach the apparatus as applied to claim 1 above, but are silent regarding the apparatus further comprising an optical enclosure located above the target area, or the gantry device being completely enclosed within the optical enclosure.
Perret teaches an “exposure optics” which “serves as an equipping and/or retrofitting optics for a device for producing a three-dimensional object by selectively solidifying building material, layer-by-layer” [Abstract].

The exposure optics 20 and radiation source 21 are arranged above “a working surface 7” [0033],[0036],[Fig.1], which meets the claimed optical enclosure being “above the target area”.
Retrofitting the optics of a three-dimensional system using the exposure optics of Perret advantageously allows for reducing optical aberrations, such as optical distortion and field curvature [0046].
Thus, although Perret teaches providing an optical enclosure above a target area, Perret is silent regarding the gantry device comprising a first and a second carriage, motor(s) being fixed in the first and second directions, the gantry device being completely enclosed within the optical enclosure, and is also silent regarding the plurality of fixed pulleys and pulleys coupled with the first and second carriages.

Bell teaches a manufacturing system [0012] used for additively manufacturing a three-dimensional object [Abstract]. In some embodiments, the system comprises an enclosure to enclose at least part of the build platform and the gantry system [0015], [0075]. Fig. 3 depicts an embodiment in which machine 200 (analogous to the applicant’s claimed “gantry device”) is 
Bell teaches that using an enclosure can, for example, advantageously protect an operator from flying debris [0075].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the features (including the mirrors) of Herzog with the features of Perret, Bell, and Padgett; doing so would allow for reducing optical aberrations [Perret 0046], protecting workers from flying debris [Bell 0075], and a carriage system with smooth motion, high movement speeds, and low moving mass to minimize inertial effects and backlash within the 3D printing system [Padgett 0083]. Furthermore it would have been obvious to modify the apparatus of Herzog and Padgett to include the optical enclosure of Perret in view of Bell; because the only modifications to Herzog’s “gantry device” would be of the exposure optics of Perret and the enclosure of Bell, the remainder of the hardware (such as the longitudinal rails, plurality of drive motors, and plurality of fixed pulleys) as taught by Herzog and Padgett would remain the same, and would therefore remain as fixed elements.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al. (US 20040094728 A1; of record) in view of Padgett et al. (US 20160144564 A1; of record), as applied to claim 1 above, and further in view of Perret et al. (US 20180314044 A1; of record).
Regarding claim 22:
Herzog and Padgett teach the apparatus as applied to claim 1 above.
Herzog and Padgett are silent regarding the focal element of the first scanner being an aspheric lens.

The exposure optics 20 contain lenses 23 and 24 [0043], [Fig. 4], wherein one face of lens 24 is an aspheric surface, which has a large, negative focal length (and as such, meets the claimed “focal element” element of the first scanner, because the lens has a focal point/plane).
Retrofitting the optics of a three-dimensional system, such as the using the exposure optics of Perret advantageously allows for reducing optical aberrations, such as optical distortion and field curvature [0046].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the features (including the mirrors) of Herzog in view of Padgett with the features of Perret, as doing so would allow for reducing optical aberrations [Perret 0046] and a carriage system with smooth motion, high movement speeds, and low moving mass to minimize inertial effects and backlash within the 3D printing system [Padgett 0083]. Furthermore it would have been obvious to modify the apparatus of Herzog and Padgett to include the optical enclosure of Perret because the only modifications to Herzog’s “gantry device” would be of the exposure optics of Perret, the remainder of the hardware (such as the longitudinal rails, plurality of drive motors, and plurality of fixed pulleys) as taught by Herzog and Padgett would remain the same, and would therefore remain as fixed elements.

Regarding claim 23:
Herzogand Padgett teach the apparatus as applied to claim 1 above.

Perret discusses in paragraph [0043] that lenses 23 and 24 are arranged in a certain manner in the exposure optics 20 (also see Fig. 4). Although not explicitly discussed, one of ordinary skill in the art would recognize that because the lenses are contained within the same enclosure, and are used in conjunction with each other, that the lenses would necessarily be mounted to the exposure optics enclosure; this would ensure that the lenses remain mounted in their relative positions such that the focal planes coincide in a common plane 28 [0047].
Thus, although Perret does not explicitly disclose a lens mount, the use of a lens mount is implicit in Perret’s disclosure. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (See MPEP 2144.01).
Retrofitting the optics of a three-dimensional system, such as the using the exposure optics of Perret advantageously allows for reducing optical aberrations, such as optical distortion and field curvature [0046].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the features (including the mirrors) of Herzog in view of Padgett with the features of Perret, as doing so would allow for reducing optical aberrations [Perret 0046] and a carriage system with smooth motion, high movement speeds, and low moving mass to minimize inertial effects and backlash within the 3D printing system [Padgett 0083]. Furthermore it would have been obvious to modify the apparatus of Herzog and Padgett to include the optical enclosure of Perret because the only modifications to Herzog’s “gantry .

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
The applicant’s arguments that it would be incorrect to combine the features from Padgett with the system of Herzog (see second-to-last paragraph on page 2 to third paragraph on page 3 of arguments) are not found persuasive. The arguments state that Herzog does not mention “a rail”; the examiner notes that the term “a rail” need not be explicitly used by the prior art, only that the prior art structure meets the claimed structure. In the instant case, the pipe/rod-like support element discussed by Herzog is analogous to the “rail” as claimed. A cross slide is a slide which allows for the movement in two directions, the x and the y directions, via multiple “rails”. Furthermore, the “rail” limitation is nonetheless also met by Padgett. Padgett teaches multiple roller carriages 110 (meets the limitation for first and second carriages), which are mounted on linear motion guides 66 (meets the limitation for longitudinal rails) [0065],[Fig. 1].
The applicant has not provided any other explanation of how the claimed “rail” is distinguished from the teachings of the prior art, apart from the use of the exact word “rail”. With regard to the arguments about “an open structure” the claims do not specify whether the claimed ‘rails’ have an open structure or a closed structure, nor does the BRI of the term “rail” preclude open or closed structures. The argument suggesting that the Herzog’s teachings of pipe or rod like elements are “incompatible” with the reflecting elements of the claimed invention In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the applicant’s arguments that Herzog’s scanner mirror is movable while the claimed mirror is immovable (see pages 3-7 of arguments), this argument was addressed in multiple prior office actions; to restate the position taken in the 103 rejection above, with regard to the scanner mirror (meets second primary reflecting element as discussed above), Herzog teaches that in one embodiment, the scanner mirror remains motionless [Claim 20], which renders the claim limitation of the second primary reflecting element being at a fixed angle, and not rotating to an angle, obvious. Keeping the scanner mirror motionless (fixed) is obvious because having rotatable mirror results in angular deviations from the vertical [0041], and changes of the focus inevitably result, and thus the incident energy density, so that a sufficient homogeneity and stability of the sintered material in the edge region of relatively large work pieces is no longer ensured [0003]. With regard to the applicant’s provided definition of “fixed” from Collins Dictionary, the broadest reasonable interpretation of “fixed” is not limited to the use of “fixed” from this specific dictionary; for example, an alternate accepted definition of  the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc) (MPEP 2111.01 IV.). Examiner notes that applicant’s own specification teaches that both first and second mirrors have a motor that allows for rotating the mirrors (see para. [0087] of specification); paragraph [0017], upon which the limitation in claim 1 is based, does not state or suggest that the mirrors being fixed at a particular angle is due to no galvo motor being present.
The applicant’s arguments directed to the combination of Herzog with Padgett (see pages 7-9 of arguments) are not found persuasive. With regard to Padgett being “from a different technical field to Herzog”, the examiner respectfully disagrees, as both references are in the field of additive manufacturing. With regard to the applicant’s argument that the present application allows for “decreas[ing] the moving mass of the system allowing faster speeds of manufacture using a lightweight system”, the claims are silent regarding the mass of the apparatus, the size of the apparatus, or any of the parts, or even the type of material the apparatus is made of (i.e. lightweight materials), or any speeds that the apparatus is capable of achieving. Furthermore, reducing the mass of the moving parts is obvious over Padgett, who explicitly states “High performance of the 3D printer derives from high stiffness of the guide member and carriage subsystem, stationary motor drives, smooth motion, high movement speeds in excess of 1 meters per second, and low moving mass to minimize inertial effects and backlash within the system” [0083] (also see [0065]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735